Name: Commission Regulation (EEC) No 227/89 of 30 January 1989 on the supply of various lots of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic conditions
 Date Published: nan

 31 . 1 . 89 Official Journal of the European Communities No L 29/13 COMMISSION REGULATION (EEC) No 227/89 of 30 January 1989 on the supply of various lots of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 405 tonnes of refined rape seed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. t This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1989. ' For the Commission Ray MAC SHARRY Member of the Commission k (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 168, 1 . 7. 1988, p. 7. O OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 29/14 Official Journal of the European Communities 31 . 1 . 89 ANNEX I 1 . Operation No ('): 1248/88 to 1253/88 2. Programme : 1988 3. Recipient : Euronaid 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex IV 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 185 tonnes net 9 . Number of lots : one (in two parts : I. 125 tonnes ; II. 60 tonnes) 10. Packaging and marking (4) (^ (l0) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording : see Annex IV  the cartons must be capable of withstanding arduous conditions during the voyage 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17./ Period for making the goods available at the port of shipment : 28 . 3 . 1989 to 25. 4. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 14. 2. 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 15. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 2. 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 1 . 3. 1989 (b) period for making the goods available at the port of shipment : 11 . 4. 1989 to 9. 5. 1989 (c) deadline for the supply :  22. Amount of die tendering security : ECU 15/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a fattendon de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  31 . 1 . 89 Official Journal of the European Communities No L 29/15 ANNEX II 1 . Operation No ('): 1098/88 2. Programme : 1988 3. Recipient : ICRC 17, av. de la Paix, CH-1202 GenÃ ¨ve : tel. 22/34 60 01 , telex 22269 ICRC CH 4. Representative of the recipient (2) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Travessa de JoÃ £o Seca n ° 14, Caixa Postal 2501 , Luanda, RepÃ ºblica Popular de Angola ; tel. 93382/92225, telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (') (') f7) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 or 24 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cbver, : the cans must carry the following wording : 'ACÃ AO No 1098/88 / AO-136 / OLEO DE COLZA / DONATIVO DA COMUNIDADE ECONOMICA EUROPEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed (") 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage where the supply is awarded at the port of shipment stage : 28. 3. 1989 to 25. 4. 1989 18. Deadline for the supply : 9 . 5. 1989 19. Procedure for determining the costs of supply f) : tendering 20. Date of expiry of the period allowed for submission of tenders : 14. 2. 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 15. 2 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 2. 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 1 . 3 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 4. 1989 to 9. 5. 1989 (c) deadline for the supply : 23 . 5. 1989 / 22. Amount of the tendering security : ECU 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 29/ 16 Official Journal of the European Communities 31 . 1 . 89 ANNEX III 1 . Operation No ('): 1117/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient ^): Ethiopian Red Cross Society, For UMCC-DPP, PO Box 195 Addis Ababa ; tel . 44 93 64/14 90 74, telex 21338 ERCS ET 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (IIIA1 ) 8 . Total quantity : 120 tonnes net 9. Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (III.B) :  metal cans of 5 litres or 5 kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 1 117/88 / VEGETABLE OIL / a red cross of 10 x 10 cm / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIE ­ TIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28. 3 . 1989 to 29. 4. 1989 18 . Deadline' for the supply : 9. 5. 1989 19. Procedure for determining the costs of supply ('): tendering 20. Date of expiry of the period allowed for submission of tenders : 14. 2. 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 15. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 2. 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 1 . 3 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 4. 1989 to 9 . 5. 1989 (c) deadline for the supply : 23 . 5 . 1989 22. Amount of the tendering security : ECU 15/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (6) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  31 . 1 . 89 Official Journal of the European Communities No L 29/17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Shipment of part I (1 25 tonnes) of lot to take place in 20-foot containers ; conditions FLC/LCL shipper's ­ count-load and stowage (cls). Hie successfull tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. H The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 ( ») Point (g)' of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) Should containers be used at the stage of delivery free-at-port-of shipment, on FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertainig to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of Article 13 (2) second paragraph of Regulation (EEC) No 2200/87, the supplier is responsible for loading the containers on board the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges. Should containers, used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be done immediately at the recipient's costs. The supplier shall not bear any cost pertaining to the use of the containers. (") With additional insurance for transport to ICRC warehouse at Lobito. No L 29/18 Official Journal of the European Communities 31 . 1 . 89 ANEXO IV  BILAG IV ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV  ANNEXE IV ALLEGATO IV  BIfLAGE IV  ANEXO IV DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning 1 Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 125 60 Caritas N HaÃ ¯ti Action n0 1248/88 / Huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas Neerlandica / 80325 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite 35 CRS Pakistan Action No 1249/88 / Vegetable oil / Pakistan / Cathwel / 80110 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution 30 OXFAM B Vietnam Action No 1250/88 / Vegetable oil / Vietnam / Oxfam B / 80824 / Vinh via Hai Phong / Gift of the European Economic Community / For free distribution II 60 15 PROSALUS Bolivia AcciÃ ³n n0 1251 /88 / Aceite vegetal / Bolivia / Prosalus / 85547 / Sucre vÃ ­a Arica / DonaciÃ ³n de la Comunidad Economica Europea / Destinado a la distribuciÃ ³n gratuita « 15 DWH Chile AcciÃ ³n n ° 1252/88 / Aceite vegetal / Chile DWH / 82803 / Santiago de Chile / vÃ ­a Valpa ­ raÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Eurpea / Destinado a la distribuciÃ ³n gratuita 30 CRS El Salvador AcciÃ ³n n0 1253/88 / Aceite vegetal / El Salvador / Cathwel / 80215 / San Salvador via Acajutla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita